Citation Nr: 0725097	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  06-03 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than August 17, 2004 
for entitlement to death benefits, to include whether there 
was clear and unmistakable error (CUE) in the March 2000 
rating decision insofar as it denied entitlement to service 
connection for the cause of the veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to May 1994.  
He died in January 2000.  The appellant is the veteran's 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  In a March 2000 rating action, the RO, in 
pertinent part, denied the appellant's claim for death 
benefits, i.e., service connection for the cause of the 
veteran's death and entitlement to Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C. § 1318.  
In a December 2004 rating decision issued in January 2005, 
the RO reopened and granted her claim for death benefits, 
effective from August 17, 2004.  Later that month, the 
appellant filed a statement disagreeing with the effective 
date awarded for DIC, claiming that there was CUE in the 
March 2000 rating decision, insofar as it denied service 
connection for the cause of the veteran's death.  In a June 
2005 rating decision issued in July 2005, the RO determined 
that the March 2000 rating decision did not contain CUE and 
confirmed August 17, 2004 as the effective date for 
entitlement to death benefits.  

In March 2007, the appellant's motion to advance her case on 
the Board's docket was granted.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2006). 

In May 2007, the appellant testified at a Travel Board 
hearing before the undersigned Veterans Law Judge at the RO; 
a copy of the transcript is in the record.

 
In the appellant's January 2005 CUE claim, she indicated that 
an adjustment should be made to the burial benefits she 
received based on grant of service connection for the cause 
of the veteran's death.  This issue is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The March 2000 rating decision insofar as it denied 
entitlement to service connection for the cause of the 
veteran's death, was supportable by the evidence then of 
record and was consistent with the applicable law and 
regulations extant at that time.

2.  The veteran died on January [redacted], 2000.  The immediate cause 
of death was listed as acute respiratory distress syndrome 
and atypical pneumonia was listed as a significant condition 
contributing to death but not resulting in the underlying 
cause.

3.  In March 2000, the RO denied the appellant's claim for 
service connection for the cause of the veteran's death and 
for DIC and notified her of that rating action and apprised 
the appellant of her procedural and appellate rights; but she 
did not appeal.

4.  The appellant's petition to reopen her claim for service 
connection for the cause of the veteran's death was received 
by the RO on August 17, 2004, the earliest possible effective 
date for entitlement to death benefits under VA law and 
regulations.



CONCLUSIONS OF LAW

1.  The appellant has not raised a legally sufficient claim 
of CUE in the March 2000 rating decision that denied 
entitlement to service connection for the cause of the 
veteran's death.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 
38 C.F.R. § 3.105(a) (2006).

2.  The criteria for granting an effective date earlier than 
August 17, 2004, for service connection for the cause of the 
veteran's death and entitlement to DIC have not been met.  
38 U.S.C.A. § 5110(a) (West 1991 & West 2002); 38 C.F.R. 
§§ 3.155, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

CUE Claim

A decision of a duly constituted rating agency or other 
agency of original jurisdiction will be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification of such.  See 
38 C.F.R. § 3.104 (1999, 2006).

Previous determinations, which are final and binding, will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  See 38 C.F.R. § 3.105(a) (1999, 2006).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. § 
3.105.  See 38 C.F.R. § 3.104(a) (1999, 2006).

A claim of CUE is a collateral attack on a final decision by 
a VA Regional Office or the Board.  Cook v. Principi, 318 
F.3d 1334, 1342 (Fed. Cir. 2002) (en banc), cert. denied, 123 
S. Ct. 2574 (2003); Bustos v. West, 179 F.3d 1378, 1380 (Fed. 
Cir.), cert. denied, 528 U.S. 967 (1999).  Pursuant to 38 
U.S.C. § 5109A(a) (West 2002), a Regional Office decision is 
subject to revision on the grounds of CUE.  A decision which 
constitutes a reversal of a prior decision on the grounds of 
CUE has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 3.105(a).  

CUE is a very specific and rare kind of "error."  It is the 
kind of error in fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would manifestly have been different but for the error.  
Generally, the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  Even 
when the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be ipso facto clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), 
citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc).

The Court propounded a three-pronged test to determine 
whether CUE was present in a prior determination: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
(quoting Russell, 3 Vet. App. at 313-14).

The Court has also stated that CUE is a very specific and 
rare kind of "error."  The mere misinterpretation of facts 
does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  The error must be one, which would 
have manifestly changed the outcome at the time that it was 
made.  

It is a kind of error, of fact or of law, 
that when called to the attention of 
later reviewers compels a conclusion, to 
which reasonable minds could not differ, 
that the result would have been 
manifestly different but for the error. 
Thus, even where the premise of error is 
accepted, if it is not absolutely clear 
that a different result would have 
ensued, the error complained of cannot 
be, ipso facto, clear and unmistakable.

Fugo, 6 Vet. App. at 43-44 (citing Russell, 3 Vet. App. at 
313).

A determination of CUE must be based on the record and the 
law that existed at the time of the prior adjudication.  
Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 
Vet. App. 377 (1994).

Broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error cannot meet the specificity required 
to render a claim of CUE meritorious.  See Fugo, 6 Vet. App. 
at 44; see also Russell, 3 Vet. App. at 313-14.  Furthermore, 
any breach by VA of its duty to assist cannot form a basis 
for a claim of CUE because such a breach creates only an 
incomplete record rather than an incorrect one.  See Tetro v. 
Gober, 14 Vet. App. 100, 109 (2000); Crippen v. Brown, 9 Vet. 
App. 412, 424 (1996); Caffrey, supra. 

At the time of the March 2000 rating decision, in general, 
service connection could be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (1999).  That a condition or injury occurred 
in service alone is not enough; there must be a current 
disability resulting from that condition or injury.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

To establish service connection for the cause of the 
veteran's death, evidence must be presented, which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1131, 1310 (West 1991); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (1999); Ruiz v. Gober, 10 Vet. App. 352 (1997).  
In short, the evidence must show that a service-connected 
disability was either the principal cause or a contributory 
cause of death.  For a service-connected disability to be the 
principal (primary) cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of the veteran.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.5(a) (1999).  If the veteran's 
death was not determined to be service-connected, a surviving 
spouse may still be entitled to benefits.  Under 38 U.S.C.A. 
§ 1318(a), benefits are payable to the surviving spouse of a 
"deceased veteran" in the same manner as if the death were 
service-connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of, or entitled to receive, compensation at the time 
of death for a service-connected disability(ies) rated 
totally disabling.  38 U.S.C.A. § 1318(b) (West 1991); 38 
C.F.R. § 3.22 (1999).  The service-connected disability(ies) 
must have been either continuously rated totally disabling 
for 10 or more years immediately preceding death, or 
continuously rated totally disabling for at least 5 years 
from the date of the veteran's separation from service.  Id.  
The total rating may be schedular or based on 
unemployability.  38 C.F.R. § 3.22.

In various written statements and during the Board hearing, 
the appellant asserted that the RO should have had the 
veteran's Madigan Army Medical Center records, including a 
copy of the autopsy, before it at the time of the original 
denial; and that, if it had, the RO would have granted 
service connection for the cause of the veteran's death in 
2000.  She admitted that she did not respond to either of the 
duty-to-assist letters sent to her in February and March 
2000; that she did not file an appeal to the March 2000 
denial, because she did not understand the appeals process 
and because she was grief stricken; and that she did not 
touch base with the VA after the initial denial in March 2000 
or file a claim to reopen prior to August 2004.  The 
appellant maintains that it was error on VA's part because 
the RO did not obtain the autopsy report at the time of the 
initial claim.  

The appellant is correct that the VA is generally charged 
with obtaining service department medical records and should 
have had copies of the veteran's Madigan Army Medical Center 
records, including a copy of the autopsy report.  The Board 
acknowledges that the veteran's certificate of death clearly 
reflects that an autopsy had been performed.  But it appears 
that the RO did not have copies of the veteran's terminal 
hospital records or his autopsy at the time of the denial in 
March 2000.  At that time, the RO had copies of the veteran's 
service medical records, showing that he had been diagnosed 
with chronic obstructive pulmonary disease (COPD) during 
service; a copy of the appellant's final divorce decree from 
a former spouse; a copy of her certificate of marriage, 
showing that she and the veteran were married in May 1985; a 
copy of the veteran's certificate of death, showing that he 
and the appellant were still married when he died in January 
2000 due to acute respiratory distress syndrome with atypical 
pneumonia listed as a significant condition contributing to 
death but not resulting in the underlying cause; and that he 
was service-connected for a bilateral knee condition 
(chondromalacia patella) and residuals of septoplasty, each 
rated as 10 percent disabling; and for lumbosacral strain, 
scar residuals of removal of lipoma on the left neck, and 
residuals of uvulectomy, all rated as noncompensable; for a 
combined disability rating of 20 percent since June 1, 1994.  

At the time of the March 2000 rating action, even if the RO 
had had copies of the terminal Army hospital records and 
autopsy, all the evidence of record would have shown was that 
the veteran died of acute respiratory distress syndrome.  The 
evidence did not show that he was totally disabled nor does 
the appellant so claim.  During her testimony, the appellant 
related that the veteran had just gotten back from the 
Special Forces Ball when he just got sick and went to the 
hospital for treatment, never to return home.  The evidence 
did show that the veteran was service-connected for an upper 
respiratory condition, residuals of septoplasty for which he 
was rated at 10 percent disabling because of a blocked left 
nostril.  But neither the death certificate nor the autopsy 
reflected that the veteran's blocked left nostril caused or 
contributed to his death or any way linked the veteran's 
death to service.  Even assuming receipt of the Army hospital 
records and autopsy report at the time of the March 2000 
rating action, the evidence of record still would have failed 
to support the appellant's contention that the veteran's 
death was related to service.  Moreover, the veteran was 
never in actual receipt of a 100 percent disability rating 
for service-connected disability(ies) for at least 10 years 
prior to his death.  Thus, the preponderance of the evidence 
was against service connection for the cause of the veteran's 
death and for receipt of DIC benefits at the time of March 
2000 rating decision.

It was not until October 2004 that a VA physician opined that 
the veteran's COPD was at least a significant contributory 
condition for the veteran's death, indicating that COPD would 
have complicated the veteran's clinical course in the 
intensive care unit (ICU).  Based on that opinion and the 
fact that the veteran had been diagnosed with COPD in 
service, the RO granted service connection for the cause of 
the veteran's death and entitlement to DIC in a December 2004 
rating decision.  

Thus, competent medical evidence linking any disorder 
diagnosed in service to the veteran's demise was lacking and, 
as such, the March 2000 rating decision was consistent with 
governing law requiring competent evidence that the veteran's 
death be linked to a disability which was related to service.  
One of the appellant's arguments, in effect, amounts to 
disagreement with how the RO weighed the facts in the March 
2000 rating decision.  Mere disagreement with the weighing of 
service medical records or medical evidence extant in 2000 
does not amount to CUE.  Russell, 3. Vet. App. at 313-14.  
Again, the medical records, as extant in March 2000, fail to 
show that any respiratory disorder diagnosed in service 
contributed to the veteran's demise.  Her other argument, in 
effect, amounts to a breach by VA of its duty to assist.  Any 
breach by VA of its duty to assist cannot form a basis for a 
claim of CUE because such a breach creates only an incomplete 
record rather than an incorrect one.  See Tetro, 14 Vet. App. 
at 109; Crippen, 9 Vet. App. at 424.  As such, no error, of 
the sort that is undebatable, is shown and no CUE exists in 
the March 2000 RO decision.  38 C.F.R. § 3.105 (a).  The 
appellant's remedy was to appeal the March 2000 rating 
decision.  As she did not do so, this decision became final.

Although the appellant's assertions are suggestive of an 
allegation of CUE in the March 2000 rating decision, the 
Board finds that she has not plead CUE with sufficient 
specificity to be considered a valid claim of CUE.   Here, 
the appellant's allegation simply does not meet the criteria 
noted above.  

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.  However, in Simmons v. Principi, 
17 Vet. App. 104, 115 (2003), the Court held that where the 
basis for the Board's decision denying a claim of CUE in a 
rating decision is the claimant's failure to plead CUE with 
the specificity required by Fugo, the remedy is dismissal 
without prejudice, and not denial.  The appellant's arguments 
amount to no more than a dispute over how the RO weighed the 
evidence and a breach of VA's duty to assist.  As such, her 
arguments do not meet the restrictive definition of CUE, the 
Board will dismiss the appellant's claim.  Finally, the Board 
notes that the Court has held that the VA's duty to notify 
and assist claimants is not applicable to motions for 
revision of a rating or Board decision on the grounds of CUE.  
See Juarez v. Principi, 16 Vet. App. 518, 520-21 (2002) (per 
curiam order); Parker v. Principi, 15 Vet. App. 407, 412 
(2002); Livesay v. Principi, 15 Vet. App. 165 (2001).

An Earlier Effective Date

Except as otherwise provided, when a claim is reopened and 
granted based on new and material evidence, the effective 
date of compensation or DIC based on an original claim, a 
claim to reopen after a final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose whichever is later.  38 U.S.C.A. § 5110 
(West 1991 & West 2002); 38 C.F.R. § 3.400 (1999-2006). 

For service-connected death after separation from service, 
the effective date of the award is the first day of the month 
in which the veteran's death occurred if the claim is 
received within one year after the date of the death; 
otherwise, date of receipt of the claim.  38 C.F.R. 
§ 3.400(c)(2) (1999-2006).

Awards based on new and material evidence received after 
final disallowance is the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(ii) and (r) (1999-2006).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
When a claim has been filed which meets the requirements of 
38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request 
for increase or reopening will be accepted as a claim. 38 
C.F.R. § 3.155 (1999-2006).

As noted above, the appellant's original claim for service 
connection was denied by the RO in March 2000.  She was 
notified of this decision and her appellate rights in a March 
2000 letter, but she did not appeal.  The March 2000 rating 
action thus became final.  38 U.S.C.A. § 7105(c) (West 1991 & 
West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (1999-
2006).  In order to reopen the claim, VA had to receive new 
and material evidence with respect to that claim.  
38 U.S.C.A. § 5108(West 1991 &West 2002); 38 C.F.R. 
§ 3.156(a) (1999-2006).

The next communication received from the appellant that could 
be construed as a claim for benefits was her petition to 
reopen the claim for service connection for the cause of the 
veteran's death and DIC, which was received on August 17, 
2004.  That date is the effective date of service connection 
for the cause of the veteran's death and entitlement to DIC.  
Under the above-cited law and regulations, this is the 
earliest effective date that the appellant can receive.  

The Board notes that the appellant appears to claim that, if 
VA had copies of the veteran's terminal hospital records and 
autopsy at the time of the initial denial, that the RO would 
have established entitlement to death benefits.  If they had 
been in the claims file, they might have fallen within an 
exception to the above effective date rules.  Specifically, 
under 38 C.F.R. § 3.400(q)(i) (2006), a different effective 
date rule applies where new and material evidence received 
after a final allowance consists of service department 
records.  In such a situation, where service department 
records are received after a final disallowance, they are 
considered to have been lost or mislaid, and the effective 
date may be the date of the receipt of the claim on which the 
prior final disallowance was made.  But as noted above, these 
records in conjunction with those in the claims file at that 
time were insufficient to establish entitlement to death 
benefits.  Because the new and material evidence that was 
received and warranted reopening of the case -- the VA 
medical opinion that the veteran's COPD, which had been 
diagnosed in service, was a significant contributory 
condition for the veteran's death -- did not include the 
service department records in question, the provisions of 
38 C.F.R. § 3.400(q)(i) do not apply.  

During her testimony, the appellant indicated that one of the 
reasons that she did not appeal the March 2000 decision was 
because she did not understand VA's appellate procedures.  
While it is unfortunate that the appellant may not have 
understood how to file an appeal, the Court, citing to an 
opinion from the U. S. Supreme Court, has held that everyone 
dealing with the Government is charged with knowledge of 
Federal statute and agency regulations.  Morris v. Derwinski, 
1 Vet. App. 260 (1991).  Furthermore, the Board notes that 
the March 2000 notification letter in a section entitled "If 
You Have Any Questions" provided the case managers' names, 
an "800" telephone number, and their extension number, so 
that the appellant could contact VA if she did not understand 
her appellate rights.  But she testified that she did not 
even try to contact VA until 2004.  

The Board emphasizes that the applicable law and regulations 
clearly make it the claimant's responsibility to initiate a 
claim, or to reopen a claim, for benefits with VA.  While VA 
does have a duty to assist a claimant in developing facts 
pertinent to a claim, it is the claimant who must bear the 
responsibility for coming forth with the submission of a 
claim for benefits under the laws administered by VA.  See 38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In this case, the 
first document that can clearly be construed as a petition to 
reopen the previously denied claim for death benefits was 
received on August 17, 2004.

The Board notes the possibility of another exception to the 
finality requirement, section 7 (b) of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2006)).  
That section provided that VA, upon request of the claimant 
or upon the motion of the Secretary of VA, must readjudicate 
certain finally decided claims "as if the denial or 
dismissal had not been made."  But it was applicable only to 
claims that became final between July 14, 1999 and November 
9, 2000, the date of the enactment of the VCAA, and were 
denied on the basis that they were not well grounded.  See 
VAOPGCPREC 3-2001 (Jan. 22, 2001).  Here, the appellant's 
original claim was denied on the merits and was not final 
until March 24, 2001, so this section of the VCAA is 
inapplicable in the instant case.

Another exception to the finality requirement is where there 
is CUE in a prior final disallowance.  See Routen v. West, 
142 F.3d 1434, 1438 (Fed. Cir. 1998) (listing CUE as one of 
three exceptions to the rules regarding finality and 
effective dates).  As shown above, such a claim has not been 
made here with sufficient specificity to warrant 
consideration as CUE in the March 2000 rating action.  

In sum, the current effective date of August 17, 2004, the 
date the petition to reopen was received, is the earliest 
possible effective date for the grant of service connection 
for the cause of the veteran's death and for entitlement to 
DIC.  None of the exceptions noted above are applicable in 
the circumstances surrounding this case.  For the reasons 
explained above, this conclusion is compelled by the language 
of the applicable law and regulations.  Sabonis, 6 Vet. App. 
at 430.  Because the law and not the evidence is thus 
dispositive, the notice and duty to assist provisions of the 
VCAA are not applicable.  Smith v. Gober, 14 Vet. App. 227, 
231-32 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (because the law as 
mandated by statute, and not the evidence, "is dispositive 
of this claim, the VCAA is not applicable.").  




ORDER

The claim of CUE in the March 2000 rating decision that 
denied entitlement to service connection for the cause of the 
veteran's death and to DIC is dismissed without prejudice.

An effective date earlier than August 17, 2004, for death 
benefits is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


